Exhibit 10.1

2016

Rules of the Schlumberger 2010 Omnibus Stock Incentive Plan

French Sub-Plan for Restricted Units

The Board of Directors (the “Board”) of Schlumberger Limited (the “Company”) has
established the Schlumberger Omnibus Stock Incentive Plan (the “Plan”) in order
to retain employees with a high degree of training, experience and ability, to
attract new employees whose services are considered particularly valuable, to
encourage the sense of proprietorship of such persons and to promote the active
interest of such persons in the development and financial success of the Company
and its Subsidiaries. This includes the Company’s branch in France and the
Company’s subsidiaries in France of which the Company holds directly or
indirectly at least 10% of the share capital (the “French Subsidiary”).

Section 21 of the Plan specifically authorizes the Committee to establish
sub-plans as the Committee deems appropriate or advisable to implement the Plan.

The Committee, therefore, intends with this document to establish a sub-plan of
the Plan for the purpose of granting awards that qualify for the specific
treatment applicable to French Qualified Restricted Share Units awards to
employees who are resident of France and who are or may become subject to French
tax (i.e. income tax and/or social security tax) as a result of awards granted
under the Plan (the “French Grantees”). The terms of the Plan, as set out in
this Appendix, shall, subject to the modifications in the following rules,
constitute the Rules of the Schlumberger Omnibus Stock Incentive Plan for
Employees in France (the “French Plan”).

The adoption of this French Plan shall not confer upon the French Grantees, or
any employees of the French Subsidiary, any employment rights and shall not be
construed as part of the French Grantees’ employment contracts, if any. Subject
to the terms of the Plan, the Committee reserves the right to amend or terminate
the French Plan at any time. Such amendments would only apply to future grants
and would not be retroactive.

This amendment and restatement of the French Plan is effective as of January 1,
2016 and is adopted as April 6, 2016.

Appendix 1 :French Qualified Restricted Stock Units

It is intended that Restricted Share Units granted under the French Plan shall
qualify for the specific tax and social security charges treatment applicable to
French Qualified Restricted Share Units Options granted under Articles
L.225-197-1 to L.225-197-6 of the French Commercial Code, as subsequently
amended, and in accordance with the relevant provisions set forth by French tax
law and the French tax administration. The terms of the French Plan shall be
interpreted accordingly and in accordance with the relevant provisions set forth
by French tax and social security laws, and relevant Guidelines published by
French tax and social security administrations and subject to the fulfillment of
legal, tax and reporting obligations. The Restricted Share Units granted under
this Appendix 1 will be deemed French Qualified Restricted Share Units.

 

1.

Eligibility

French Qualified Restricted Share Units may not be granted under this Addendum
to an individual:

(a) unless he is employed Schlumberger Limited or by a company which is a
subsidiary of Schlumberger Limited , as defined in Article 225-197-2 of the
French “Code de Commerce” in France; or



--------------------------------------------------------------------------------

(b) unless he is a director with a management function as defined in Article
225-197-1 of the French “Code de Commerce” in France of a company which is a
subsidiary of Schlumberger Limited as defined in Article 225-197-2 of the French
“Code de Commerce” in France; or

(c) who owns more than 10% of the share capital of Schlumberger Limited

 

2.

Vesting, Settlement and Delivery of French Qualified Restricted Share Units

(a) Vesting. French Qualified Restricted Share Units shall vest as provided for
in the Share Unit Agreement.

(b) Settlement. Payment of vested Restricted Share Units shall only be made in
shares of Common Stock.

(c) Delivery. Notwithstanding the vesting date of the Restricted Share Units,
under no circumstances, except in case of employee’s death as provided for in
section 2 (d) below, shall the delivery of the shares related to a French
Qualified Restricted Share Unit occur prior to the third anniversary of the
Grant Date.

(d) Acceleration on Death. Upon Termination of Employment from the Company by
reason of employee’s death, all French Qualified Restricted Share Units that are
not vested at that time immediately will become vested in full. The Company
shall issue the underlying shares to the employee’s heirs, at their request,
within six months following the death of the employee. Notwithstanding the
foregoing, the employee’s heirs must comply with the restriction on the sale of
shares set forth in Section 4 below, to the extent and as long as applicable
under French law.

 

3.

No Sales Restrictions

The sale of shares issued pursuant to the conversion of the French Qualified
Restricted Share Units may occur as soon as the shares are delivered to the
employee provided the closed periods in section 4 below are respected.

 

4.

Closed periods

Shares underlying French Qualified Restricted Share Units may not be sold during
the following period (“Closed Periods”):

(a) within the 10 days before or after the publication of the annual accounts;

(b) within a period beginning with the date at which executives of Schlumberger
Limited become aware of any information which, were it to be public knowledge,
could have a significant impact on the price of shares in and ending 10 trading
days after the information becomes public knowledge.

These Closed Periods will apply to grant of French Qualified Restricted Share
Units as long as and to the extent such Closed Periods are applicable under
French law.

 

5.

Non-transferability of French Qualified Restricted Share Units

Except in the case of death, French Qualified Restricted Share Units may not be
transferred to any third party.



--------------------------------------------------------------------------------

6.

Adjustments to certain corporate events

Adjustments to the terms and conditions of the French Qualified Restricted Share
Units or underlying shares may be made only pursuant to applicable French legal
and tax rules. Nevertheless, the Board or the Compensation Committee, at its
discretion, may determine to make adjustments in the case of a transaction for
which adjustments are not authorized under French law, in which case the
Restricted Share Units may no longer qualify as French Qualified Restricted
Share Units.

Appendix 2: French Terms applicable to three year Performance Share Units

It is intended that Performance Share Units granted under the French Plan shall
qualify for the specific tax and social security charges treatment applicable to
French Qualified Performance Share Units Options granted under Articles
L.225-197-1 to L.225-197-6 of the French Commercial Code, as subsequently
amended, and in accordance with the relevant provisions set forth by French tax
law and the French tax administration. The terms of the French Plan shall be
interpreted accordingly and in accordance with the relevant provisions set forth
by French tax and social security laws, and relevant Guidelines published by
French tax and social security administrations and subject to the fulfillment of
legal, tax and reporting obligations. The Performance Share Units granted under
this Appendix 2 will be deemed French Qualified Performance Share Units.

 

1.

Eligibility

French Qualified Performance Share Units may not be granted under this Addendum
to an individual:

(a) unless he is employed by Schlumberger Limited or by a company which is a
corporation subsidiary of Schlumberger Limited; or

(b) unless he is a director with a management function as defined in Article
225-197-1 of the French “Code de Commerce” in France of a company which is a
corporation subsidiary of Schlumberger Limited; or

(c) who owns more than 10% of the share capital of Schlumberger Limited

 

2.

Vesting, Settlement and Delivery of French Qualified Performance Share Units

(a) Vesting. French Qualified Performance Share Units shall vest as provided for
in the Share Unit Agreement.

(b) Settlement. Payment of vested Performance Share Units shall only be made in
shares of Common Stock.

(c) Delivery. Notwithstanding the vesting date of the Performance Share Units,
under no circumstances, except in case of employee’s death as provided for in
section 2 (d) below, shall the delivery of the shares related to a French
Qualified Performance Share Unit occur prior to the third anniversary of the
Grant Date.

(d) Acceleration on Death. Upon Termination of Employment from the Company by
reason of employee’s death, all French Qualified Performance Share Units that
are not vested at that time immediately will become vested in full. The Company
shall issue the underlying shares to the employee’s heirs, at their request,
within six months following the death of the employee. Notwithstanding the
foregoing, the employee’s heirs must comply with the restriction on the sale of
shares set forth in Section 4 below, to the extent and as long as applicable
under French law.



--------------------------------------------------------------------------------

3.

No Sales Restrictions

The sale of shares issued pursuant to the conversion of the French Qualified
Performance Share Units may occur as soon as the shares are delivered to the
employee provided the closed periods in section 4 below are respected.

 

4.

Closed periods

Shares underlying French Qualified Performance Share Units may not be sold
during the following period (“Closed Periods”):

(a) within the 10 days before or after the publication of the annual accounts;

(b) within a period beginning with the date at which executives of Schlumberger
Limited become aware of any information which, were it to be public knowledge,
could have a significant impact on the price of shares in and ending 10 trading
days after the information becomes public knowledge.

These Closed Periods will apply to grant of French Qualified Performance Share
Units as long as and to the extent such Closed Periods are applicable under
French law.

 

5.

Non-transferability of French Qualified Performance Share Units

Except in the case of death, French Qualified Performance Share Units may not be
transferred to any third party.

 

6.

Adjustments to certain corporate events

Adjustments to the terms and conditions of the French Qualified Performance
Share Units or underlying shares may be made only pursuant to applicable French
legal and tax rules. Nevertheless, the Board or the Compensation Committee, at
its discretion, may determine to make adjustments in the case of a transaction
for which adjustments are not authorized under French law, in which case the
Performance Share Units may no longer qualify as French Qualified Performance
Share Units.